   Case: 1:20-cv-00632 Document #: 28 Filed: 08/13/20 Page 1 of 8 PageID #:169



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


STEVEN M. GILBERT,

                       Plaintiff,                 Case No. 2O C 632

           v.                                 Judge Harry D. Leinenweber

COODILES & ASSOCIATES, P.C.,

                       Defendant.



                      MEMORANDUM OPINION AND ORDER

     Defendant Codilis & Associates, P.C.’s Motion to Dismiss

(Dkt. No. 22) is granted. Plaintiff Steven M. Gilbert’s Complaint

(Dkt. No. 1) is dismissed with prejudice.

                               I.   BACKGROUND

     Plaintiff Steven Gilbert took a mortgage through Wells Fargo

Home Mortgage, Inc. (“Wells Fargo”) in 2002. (Compl. ¶ 10, Dkt.

No. 1.) In 2011, he defaulted on that mortgage, and in 2014

initiated voluntary Chapter 13 bankruptcy proceedings. (Id. ¶¶ 13

& 14.) In 2014, the Bankruptcy Court confirmed a Chapter 13 plan

that provided Gilbert would make certain payments to Wells Fargo.

(Id. ¶ 15.) Gilbert apparently fell behind on payments, and in

2019, Wells Fargo, through their attorneys Defendant Codilis &

Associates, P.C. (“Codilis”), filed a Motion for Relief from the

automatic stay (the “Motion”). (Id. ¶ 16.)
   Case: 1:20-cv-00632 Document #: 28 Filed: 08/13/20 Page 2 of 8 PageID #:170



       In the Motion, Wells Fargo, through Codilis, included a table

that detailed the balance that Gilbert owed. It stated that Gilbert

owed $29,308.49. (Id. ¶ 17.) Gilbert claims that he in fact only

owed $26,553.49. (Id. ¶ 22.) Gilbert claims that the Motion was a

communication attempting to collect Gilbert’s debt and that it

caused him to “believe that he owed more than he actually owed,”

and was a “false, deceptive and misleading” representation that

“resulted in confusion, distress and distrust.” (Id. ¶¶ 20, 21 &

23–25.) Accordingly, Gilbert brings a claim under the Fair Debt

Collection    Practices     Act    (“FDCPA”),    15    U.S.C.    §§ 1692–1692p.

Specifically,     Gilbert’s        Complaint    alleges    only    one     Count:

violation of 15 U.S.C. § 1692e.

       Codilis moves to dismiss under FED. R. CIV. P. 12(b)(6). In

support, Codilis argues:          (1) that Gilbert     fails to state a claim

for violation of the Act; (2) he lacks standing; (3) his claim is

precluded under the doctrine of collateral estoppel; (4) he has

failed to plead facts showing Codilis is a debt collector subject

to the Act; and (5) that the Motion is constitutionally protected

free    speech.   Because     the     Court    finds    the     first    argument

dispositive, it does not address the other four.

                            II.     LEGAL STANDARD

       A 12(b)(6) motion to dismiss challenges the sufficiency of

the complaint. Christensen v. Cty. of Boone, 483 F.3d 454, 457



                                      - 2 -
   Case: 1:20-cv-00632 Document #: 28 Filed: 08/13/20 Page 3 of 8 PageID #:171



(7th    Cir.   2007).    To   overcome       a   motion   to   dismiss     under

Rule 12(b)(6), a complaint must “state a claim to relief that is

plausible on its face.” Adams v. City of Indianapolis, 742 F.3d

720, 728 (7th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). A claim has facial plausibility “when the

pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 570). When considering a 12(b)(6) motion to dismiss, the

Court must “accept[] as true all well-pleaded facts alleged, and

draw[] all possible inferences in [the plaintiff’s] favor.” Tamayo

v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

                              III.   DISCUSSION

       The   FDCPA   prohibits    “debt   collectors”      from   engaging       in

abusive, deceptive, or unfair debt-collection practices. 15 U.S.C.

§ 1692. Gilbert alleges that the filing was a misrepresentation

that violated Section 1692e of the FDCPA. Section 1692e prohibits

a debt collector from “us[ing] any false, deceptive, or misleading

representation or means in connection with the collection of any

debt” including “[t]he false representation of . . . the character,

amount, or legal status of any debt.” The FDPCA also prohibits

“the use of any false representation or deceptive means to collect

or attempt to collect any debt.” Id. § 1692e(10). Gilbert’s theory



                                     - 3 -
   Case: 1:20-cv-00632 Document #: 28 Filed: 08/13/20 Page 4 of 8 PageID #:172



is that a motion filed in Bankruptcy Court requesting relief from

an automatic stay falsely represented the amount of a debt, in

violation of 15 U.S.C. § 1692e(2)(A). He claims that this entitles

him to damages.

       The FDCPA is not a strict liability crime. Section 1692(e)’s

protections extend only to materially false statements; that is,

statements that would “influence a consumer’s decision . . . to

pay a debt.” Muha v. Encore Receivable Mgmt., Inc., 558 F.3d 623,

628 (7th Cir. 2009). The FDCPA is “meant to protect consumers

against debt collection abuses.” O’Rourke v. Palisades Acquisition

XVI, LLC, 635 F.3d 938, 941–42 (7th Cir. 2011) (internal quotations

omitted)   (emphasis     added).    The   Seventh    Circuit    has   “rejected

attempts to stretch the Act beyond its text and purpose.” Id. at

942.

       The O’Rourke case is instructive, though it has a small

wrinkle. There, the plaintiff alleged a violation of the FDPCA

based on a misleading state court filing. Id. at 939–40. The

wrinkle is that the plaintiff alleged the filing violated the FDCPA

because it was misleading to the state court judge. Id. at 941.

The Seventh Circuit held that the filing did not violate the FDPCA

and drew “the line at communications directed at consumers . . .

and those who stand in their shoes.” Id. at 943. Here, Gilbert

does not accuse Codilis of misleading the Bankruptcy Court; he



                                     - 4 -
   Case: 1:20-cv-00632 Document #: 28 Filed: 08/13/20 Page 5 of 8 PageID #:173



accuses Codilis of misleading Gilbert. The upshot is that this

case is not a neat fit, so to determine whether it controls, the

Court examines the purpose of the filing in Bankruptcy Court.

     Filing a bankruptcy petition automatically stays enforcement

of any liens against property. 11 U.S.C. § 362(a)(4). Secured

creditors,    “even     when    their    security     interests     are    fully

perfected,” are subject to this stay. Douglas G. Baird, Anthony

Casey & Randal C. Picker, The Bankruptcy Partition, 166 U. PA. L.

REV. 1675, 1684 (2018). “Such collateral is property that, under

nonbankruptcy law, secured creditors are entitled to repossess and

sell. Bankruptcy alters this. Even if secured creditors have

already taken possession of their collateral, they must return it.

They must vindicate their rights to it through the bankruptcy

process.” Id. Although it’s unclear from the Complaint whether

Wells Fargo had a security interest in the property on which

Gilbert owed payments, the point is that the automatic stay is so

powerful that it affects even secured creditors. And a creditor

seeking to obtain relief from the automatic stay must demonstrate

cause “after notice and a hearing.” 11 U.S.C. § 362(d).

     The Motion sought relief from the automatic stay; Wells Fargo

wanted their property, and they attempted to demonstrate cause.

Practically, this means the Motion was directed at the Bankruptcy

Court. Gilbert argues that the filing was also addressed to him,



                                     - 5 -
   Case: 1:20-cv-00632 Document #: 28 Filed: 08/13/20 Page 6 of 8 PageID #:174



and as evidence points out that Defendant delivered to him a copy

of the Motion. But Gilbert receiving a copy does not mean the

Motion was meant for him. The Motion was not an attempt to collect

a debt from Gilbert; the Motion was an attempt to persuade the

Bankruptcy Court to allow Wells Fargo to collect a debt from

Gilbert.

     Given this reality, “[t]he question then becomes whether

judges stand in the shoes of the consumers, such that the Act’s

protections should be read to extend to them.” O’Rourke, 635 F.3d

at 944. It does not. “Judges do not have a special relationship

with consumers. They stand as impartial decision-makers in the

discharge of their office. They are neither a consumer’s advocate

nor his adversary; their role is to ensure that the process is

followed.” Id. Given this fact—that the Motion was not addressed

to Gilbert, and that the Bankruptcy Court does not stand in

Gilbert’s shoes—the filing could not have possibly violated the

FDCPA.

        A    recent    Supreme    Court   ruling   supports    this   analysis.

Midland Funding, LLC v. Johnson, 137 S.Ct. 1407 (2017). In that

case,    a   debt     collector   filed   a   statement   in   a   “Chapter      13

bankruptcy proceeding claiming that the debtor owed the debt

collector money. The statement made clear, however, that the 6-

year statute of limitations governing collection of the claimed



                                      - 6 -
      Case: 1:20-cv-00632 Document #: 28 Filed: 08/13/20 Page 7 of 8 PageID #:175



debt had long since run.” Id. at 1411. The holding turned on the

meaning of the word “claim,” and does not exactly control here,

but in dicta the Supreme Court shed light on how the FDCPA should

be interpreted against the Bankruptcy Code. “Indeed, to determine

whether a statement is misleading normally requires consideration

of the legal sophistication of its audience . . . The audience in

Chapter 13 bankruptcy cases usually includes a trustee, who must

examine proofs of claim and, where appropriate, pose an objection.”

Id.     at    1413    (internal     quotations      and    citations     omitted).

        Furthermore, the Supreme Court wrote that the “Act and the

Code have different purposes and structural features. The Act seeks

to help consumers, not necessarily by closing . . . a loophole in

the Bankruptcy Code, but by preventing consumer bankruptcies in

the first place.” Id. at 1414. By contrast, the Bankruptcy Code

“creates and maintains what we have called the delicate balance of

a debtor’s protections and obligations.” Id. at 1415. (internal

quotations omitted) Finally, the Supreme Court expressed concern

about permitting “postbankruptcy litigation in an ordinary civil

court”—exactly what is happening here. Id. Even though this case

does not address the exact question in this case, its analysis of

the Bankruptcy Code and its special purpose reinforce the idea

that Gilbert cannot state a claim here.




                                        - 7 -
      Case: 1:20-cv-00632 Document #: 28 Filed: 08/13/20 Page 8 of 8 PageID #:176



        Accordingly, for these reasons, the Court finds that the

Complaint does not state a facially plausible claim for relief.

Defendant asks the Court to dismiss the Complaint with prejudice.

Dismissal with prejudice is proper when “any amendment would be

futile.” Bogie v. Rosenberg, 705 F.3d 603, 608 (7th Cir. 2013).

Because the foundation of Gilbert’s claim is the misstatement in

the     Motion,    and   because     the   Court    has   found    that   Codilis’

misstatement does not create a claim, the Court sees no reason to

allow Gilbert to amend his Complaint. Thus, the Complaint is

dismissed with prejudice.

                                     IV.   CONCLUSION

        For the reasons stated herein, the Court grants Defendant

Codilis & Associates, P.C.’s Motion to Dismiss (Dkt. No. 22).

Plaintiff Steven M. Gilbert’s Complaint (Dkt. No. 1) is dismissed

with prejudice.


IT IS SO ORDERED.




                                                Harry D. Leinenweber, Judge
                                                United States District Court

Dated: 8/13/2020




                                        - 8 -
